Exhibit 10.3

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 27, 2017)

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE-CONTINGENT RESTRICTED STOCK UNIT AWARD AGREEMENT (the
“Agreement”) is made effective as of the date set forth on the signature page
hereto (hereinafter called the “Date of Grant”), between Regional Management
Corp., a Delaware corporation (hereinafter called the “Company”), and the
individual set forth on the signature page hereto (hereinafter called the
“Participant”), pursuant to the Regional Management Corp. 2015 Long-Term
Incentive Plan (As Amended and Restated Effective April 27, 2017), as it may be
further amended and/or restated (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement.

 

1. Grant of Award.

(a)    The Company hereby grants to the Participant a Restricted Stock Unit
Award in the form of an Award of (i) objective criteria performance-based and
service-based restricted stock units (the “Objective Criteria Award”) and
(ii) qualitative criteria performance-based and service-based restricted stock
units (the “Qualitative Criteria Award” and, together with the Objective
Criteria Award, the “Award”), which each represent a contingent right to acquire
shares of Common Stock (the “Shares”). For clarity, in no event shall the
attainment or non-attainment of, or payments pursuant to, the Objective Criteria
Targets as set forth in Schedule A have any effect on (or be contingent upon)
the attainment or non-attainment of, or payments pursuant to, the Qualitative
Criteria Targets as set forth in Schedule B, and similarly, in no event shall
the attainment or non-attainment of, or payments pursuant to, the Qualitative
Criteria Targets have any effect on (or be contingent upon) the attainment or
non-attainment of, or payments pursuant to, the Objective Criteria Targets. Each
of the Objective Criteria Targets (as a group) and the Qualitative Criteria
Targets (as a group) shall create separate award opportunities.

(b)    For the purposes herein, the Shares subject to the Award are units that
will be reflected in a book account maintained by the Company and that will be
settled in shares of Common Stock if and only to the extent permitted under the
Plan and this Agreement. Prior to issuance of any shares of Common Stock, the
Award shall represent an unsecured obligation of the Company, payable (if at
all) only from the Company’s general assets. The Award is subject to the terms
and conditions of the Plan and this Agreement, including the provisions set
forth on the signature page hereto and Schedule A and Schedule B, which are
attached hereto and expressly made a part of this Agreement.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.



--------------------------------------------------------------------------------

(a)    Cause. “Cause” shall mean a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Cause” as defined
under the Participant’s employment, change in control, consulting or other
similar agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any such agreement (or, if any such agreement
does not define “Cause”), then “Cause” shall mean: (A) the Participant’s
engagement in misconduct which is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued refusal to substantially perform his
duties to the Company, (C) the Participant’s repeated dishonesty in the
performance of his duties to the Company, (D) the Participant’s commission of an
act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from, the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
one year or (E) the Participant’s material breach of any confidentiality,
non-solicitation or non-competition covenant entered into between the
Participant and the Company. The determination of “Cause” shall be made by the
Administrator and its determination shall be final and conclusive. Without in
any way limiting the effect of the foregoing, for purposes of the Plan and this
Agreement, a Participant’s employment or service shall also be deemed to have
terminated for Cause if, after the Participant’s employment or service has
terminated, facts and circumstances are discovered that would have justified, in
the opinion of the Administrator, a termination for Cause.

(b)    Good Reason. “Good Reason” shall mean (i) “Good Reason” as defined under
the Participant’s employment, change in control, consulting or other similar
agreement with the Company or an Affiliate, if any, or (ii) if the Participant
has not entered into any agreement (or, if any such agreement does not define
“Good Reason”), then a “Good Reason” shall mean any of the following without the
Participant’s consent: (A) with respect to Employees or Consultants, a change
caused by the Company in the Participant’s duties and responsibilities which is
materially inconsistent with the Participant’s position at the Company, or a
material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of the Company generally); and (B) with respect
to Directors, the Participant’s ceasing to serve as a Director, or, if the
Company is not the surviving Company in a Change of Control event, a member of
the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate employment or service following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within thirty (30) days following such entity’s receipt of written notice from
the Participant specifying such act, so long as such notice is provided within
sixty (60) days after such event has first occurred. The determination of “Good
Reason” shall be made by the Administrator and its determination shall be final
and conclusive.

(c)    Qualifying Termination. “Qualifying Termination” shall mean the
termination of employment or service (i) as a result of the Participant’s death,
Disability or Retirement, (ii) by the Company and its Affiliates without Cause,
or (iii) by the Participant with Good Reason.

 

2



--------------------------------------------------------------------------------

(d)    Retirement. “Retirement” shall have the meaning given in an employment,
change in control, consulting or other similar agreement, if any, to which the
Participant is a party, or, if there is no such agreement (or if such agreement
does not define “Retirement”), then “Retirement” shall mean the termination of
employment or service by the Participant on or after (i) the Participant’s
attainment of age 65, or (ii) the Participant’s attainment of age 55 and
completion of ten (10) years of service. For this purpose, the Participant shall
be credited with a year of service for each consecutive twelve-month period he
is employed or in service during his period of employment or service with the
Company. Employment or service shall not be deemed to be terminated or
interrupted by a leave of absence, sick leave or vacation granted to the
Participant by the Company. The Administrator shall have authority to determine
if a Retirement has occurred.

 

3. Vesting; Forfeiture.

(a)    The actual number of Shares, if any, that may be earned and vested during
the Performance Period will be determined by the Administrator following the end
of the Performance Period based on attainment of the performance goals, as set
forth on the signature page hereto and as provided in Schedule A and Schedule B
(the “Performance Goals”); provided, however, that, except as otherwise provided
in Section 3, the Award shall not vest, in whole or in part, and the Participant
shall not be entitled to any Shares, unless the Participant remains employed or
in service from the Date of Grant until the Vesting Date (as defined on the
signature page hereto). The Administrator has authority to determine whether and
to what degree the Award shall be deemed earned and vested.

(b)    If the Participant’s employment or service with the Company is terminated
during the Performance Period for any reason other than a Qualifying Termination
(including but not limited to a termination for Cause), the Award shall
immediately terminate and the Participant shall have no rights with respect to
the Award or the Shares underlying the Award.

(c)    Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
employment or service with the Company is terminated during the Performance
Period due to a Qualifying Termination, then a pro-rata portion of the Award,
determined as of the date of the Qualifying Termination in accordance with the
provisions of this Agreement, shall be eligible to be earned and vested based on
attainment of the Performance Goals during the Performance Period as specified
in this Agreement, Schedule A and Schedule B as if the Participant’s employment
or service had not terminated.

(d)    Notwithstanding Sections 3(a) and (b) herein, in the event a Change of
Control occurs during the Performance Period, the Award shall be deemed earned
and vested as follows:

(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, the Award shall be deemed
earned and vested as if the Objective Criteria Target Performance Goal set forth
on Schedule A and the Qualitative Criteria Target Performance Goal set forth on
Schedule B (together, the “Target Performance Goals”) for the Performance Period
have been met as of the effective date of the Change of Control.

 

3



--------------------------------------------------------------------------------

(ii)    Further, in the event that the Award is substituted, assumed or
continued as provided in Section 3(d)(i) herein, the Award will nonetheless
become earned and vested if the Participant’s employment or service is
terminated by the Company and its Affiliates without Cause or by the Participant
with Good Reason within six months before (in which case the Award shall be
deemed earned and vested as if the Target Performance Goals for the Performance
Period have been met as of the effective date of the Change of Control) or one
year after the effective date of a Change of Control (in which case the Award
shall be deemed earned and vested as if the Target Performance Goals for the
Performance Period have been met as of the Participant’s Termination Date).

 

4. Settlement of Award; Delivery of Shares.

(a)    No certificate or certificates for Shares shall be issued at the time of
grant of the Award. A certificate or certificates for the Shares underlying the
Award (or, in the case of uncertificated Shares, other written evidence of
ownership in accordance with Applicable Law) shall be issued in the name of the
Participant (or his beneficiary) only in the event, and to the extent, that the
Award has vested and been earned in accordance with the provisions of this
Agreement, including Schedule A and Schedule B. Any Shares or other benefits
payable pursuant to the Award shall, upon vesting of the Award, be distributed
to the Participant (or his beneficiary) within 70 days following the Vesting
Date. Notwithstanding the foregoing, the following provisions shall apply:
(a) any distributions as a result of a Change of Control as provided in Section
3(d)(i) shall be paid within 70 days following the date of the Change of
Control; and (b) any distributions due to termination of employment or service
following a Change of Control as provided in Section 3(d)(ii) shall be paid
within 70 days following the Participant’s Termination Date. If the 70-day
period described herein begins in one calendar year and ends in another, the
Participant (or his beneficiary) shall not have the right to designate the
calendar year of the payment (except as otherwise provided below with respect to
a delay in payments if the Participant is a “specified employee”). Further, if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant (or his beneficiary), the
payment will be treated as made within the applicable 70-day time period
specified herein if the payment is made during the first taxable year of the
Participant in which the calculation of the amount of the payment is
administratively practicable or otherwise in accordance with Code Section 409A.
Notwithstanding the foregoing, if the Participant is or may be a “specified
employee” (as defined under Code Section 409A), and the distribution is
considered deferred compensation under Code Section 409A, then such distribution
if made due to separation from service shall be subject to delay as provided in
Section 20 of the Plan (or any successor provision thereto).

(b)    Except as otherwise provided in this Section 4(b), the Participant shall
not be deemed to be the holder of any Shares subject to the Award and shall not
have any dividend rights, voting rights or other rights as a stockholder unless
and until (and only to the extent that) the Award has vested and certificates
for such Shares have been issued to him (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Law

 

4



--------------------------------------------------------------------------------

shall have been provided). As of any date that the Company pays an ordinary cash
dividend on its common stock, the Company shall credit to the Participant’s book
account a dollar amount equal to (i) the per share cash dividend paid by the
Company on its common stock on such date, multiplied by (ii) that number of
Shares equal to the number of Target Units set forth on the signature page
hereto (a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the foregoing provisions of this Section 4(b) shall be subject to
the same vesting, Performance Goals, payment and other terms, conditions and
restrictions as the Shares subject to the Award (and, for clarification, shall
not be paid unless and until the corresponding portion of the Shares subject to
the Award have been earned and vested); provided, however, that the amount of
any Dividend Equivalent Rights that become earned and vested pursuant to the
terms of this Agreement, Schedule A and Schedule B shall be paid in cash.

(c)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable upon vesting of the Award prior to
the completion of any registration or qualification of the Award or the Shares
under any Applicable Law (including, but not limited to, the requirements of the
Securities Act) that the Administrator shall in its sole discretion determine to
be necessary or advisable.

(d)    The Company shall not be liable to the Participant for damages relating
to any delays in issuing the certificates to him (subject to any Code Section
409A requirements), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.
Notwithstanding the foregoing, the issuance of Shares may, in the Company’s
discretion, be effected on a non-certificated basis, to the extent permitted
under the Plan.

(e)    The Award, if vested in accordance with the terms of this Agreement,
shall be payable in whole Shares. The total number of Shares that may be
acquired upon vesting of the Award (or portion thereof) shall be rounded down to
the nearest whole share.

 

5. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the unvested portion of the Award shall terminate on
the Participant’s Termination Date. The grant of the Award does not create any
obligation to grant further awards.

 

6. Legend on Certificates.

The Shares acquired upon vesting of the Award shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any other Applicable
Law, and the Administrator may cause a legend or legends to be put on any
certificates for such Shares to make appropriate reference to such restrictions.

 

5



--------------------------------------------------------------------------------

7. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Administrator shall have been furnished with written notice
thereof and a copy of such evidence as the Administrator may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

8. Withholding; Tax Consequences.

(a)    Prior to the delivery of a certificate or certificates for the Shares
subject to the Award (or other written evidence of ownership), the Participant
may be required to pay to the Company or any Affiliate in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Company or an Affiliate to such authority for the account of
the Participant. Notwithstanding the foregoing, the Company shall have the right
and is hereby authorized to withhold (including from payroll or any other
amounts payable to the Participant), any applicable withholding taxes in respect
of the Award, its vesting or any payment or transfer under or with respect to
the Award and to take such other action as may be necessary in the opinion of
the Administrator to satisfy all obligations for the payment of such withholding
taxes. Without limiting the generality of the foregoing, to the extent permitted
by the Administrator, the Participant may satisfy, in whole or in part, the
foregoing withholding liability by delivery of shares of Common Stock held by
the Participant (which are fully vested and not subject to any pledge or other
security interest) or by having the Company withhold from the number of Shares
otherwise deliverable to the Participant hereunder Shares with a Fair Market
Value as of the date that the amount of tax to be withheld is determined no
greater than the aggregate amount of such withholding obligations based on the
maximum statutory withholding rate in the Participant’s applicable jurisdiction
for federal, state, local and foreign income and payroll tax purposes. The
Participant further agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he has been advised that
he should consult with his own attorney, accountant and/or tax advisor regarding
the decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

 

6



--------------------------------------------------------------------------------

9. Compliance with Applicable Law.

Upon the acquisition of any Shares pursuant to the vesting of the Award, the
Participant will make or enter into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
Applicable Law or with the Plan or this Agreement. Notwithstanding any other
provision in the Plan or this Agreement to the contrary, the Company shall not
be obligated to issue, deliver or transfer Shares, to make any other
distribution of benefits or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act).

 

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel or business records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

12. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail,
unless the Administrator determines otherwise.

 

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes

 

7



--------------------------------------------------------------------------------

any statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.

 

15. Recoupment and Forfeiture.

As a condition to receiving the Award, the Participant agrees that he shall
abide by the Company’s Compensation Recoupment Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

 

16. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan, including but not limited to the sole authority to
determine whether and to what degree the Award is earned and vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

 

17. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

18. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:    [                    ] Performance Period:    [            ,
20     to             , 20    .]    The actual number of Shares, if any, subject
to the Award that may be earned shall be determined based on the attainment of
the performance goals specified in Schedule A or Schedule B, as applicable, as
determined by the Administrator following the end of the Performance Period;
provided, however, that except as provided herein, no Shares shall vest and be
issuable to the Participant unless the Participant is continuously employed by
or in service with the Company from the Date of Grant until the Vesting Date and
the provisions of Section 1 of Schedule A or Section 1 of Schedule B, as
applicable, are met. Vesting Date:    [                    ] Number of Target
Units:    The aggregate target number of restricted stock units for the
Performance Period for the Participant is set forth beneath the Participant’s
signature to this Agreement (the “Target Units”); of such number, the target
number of restricted stock units that may be earned based on the attainment of
the performance goals specified in Schedule A (the “Objective Criteria Target
Units”) and the target number of restricted stock units that may be earned based
on the attainment of the performance goals specified in Schedule B (the
“Qualitative Criteria Target Units”) also are set forth beneath the
Participant’s signature to this Agreement. Notwithstanding the foregoing, in the
event that the Participant’s employment or service with the Company is
terminated due to a Qualifying Termination, then a pro-rata portion of the
Target Units may be earned and vested in accordance with this Agreement. The
pro-rata portion that may be earned and vested shall be determined by
multiplying the total number of the Target Units by a fraction, the numerator of
which is the number of calendar days from the first day of the Performance

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

   Period through the date of the Qualifying Termination, and the denominator of
which is the total number of calendar days in the Performance Period. Following
a Qualifying Termination, the use of the term “Target Units” shall mean the
pro-rata portion of the Target Units as determined pursuant to the immediately
preceding sentence. Number of Objective Criteria    Target Units Earned:   
[    ]% of the Objective Criteria Target Units shall be eligible to be earned
based on attainment of the Objective Criteria Threshold Performance Goal for the
Performance Period, subject to continued employment or service as provided
herein except in the case of a Qualifying Termination.    [    ]% of the
Objective Criteria Target Units shall be eligible to be earned based on
attainment of the Objective Criteria Target Performance Goal for the Performance
Period, subject to continued employment or service as provided herein except in
the case of a Qualifying Termination.    [    ]% of the Objective Criteria
Target Units shall be eligible to be earned based on attainment of the Objective
Criteria Maximum Performance Goal for the Performance Period, subject to
continued employment or service as provided herein except in the case of a
Qualifying Termination.    One Share of the Company’s stock will be issued for
each Objective Criteria Target Unit earned and vested in accordance with this
Agreement and Schedule A. Number of Qualitative Criteria    Target Units Earned:
   Up to [    ]% of the Qualitative Criteria Target Units shall be eligible to
be earned based on the attainment of the Qualitative Criteria Performance Goal
for the Performance Period, subject to continued employment or service as
provided herein except in the case of a Qualifying Termination.    One Share of
the Company’s stock will be issued for each Qualitative Criteria Target Unit
earned and vested in accordance with this Agreement and Schedule B.

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:

 

Printed Name: [                                         ] Target Units:
[                    ], of which [                    ] are Objective Criteria
Target Units and [                    ] are Qualitative Criteria Target Units.
Regional Management Corp. By:  

 

Name:   [                                         ] Its:  
[                                         ]

 

11



--------------------------------------------------------------------------------

Schedule A

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 27, 2017)

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

Schedule A sets forth the objective performance targets (the “Objective Criteria
Targets”) for the objective criteria performance-based and service-based
Restricted Stock Unit Award (the “Objective Criteria Award”) under the Regional
Management Corp. 2015 Long-Term Incentive Plan (As Amended and Restated
Effective April 27, 2017), as it may be further amended and/or restated (the
“Plan”), evidenced by the Performance-Contingent Restricted Stock Unit Award
Agreement (the “Agreement”) to which it is attached. Capitalized terms not
expressly defined in this Schedule A but defined in the Plan or the Agreement
shall have the same definitions as in the Plan and/or the Agreement, as
applicable.

1.    Vesting Terms of Objective Criteria Target Units: Except as otherwise
provided in this Agreement, the Objective Criteria Award is subject to both
continued service and performance requirements as follows:

(a)    Threshold Performance Goal: [    ]% of the Objective Criteria Target
Units subject to the Objective Criteria Award shall vest and be earned if (i)
[                    ] meets or exceeds [                    ] for the
Performance Period (the “Objective Criteria Threshold Performance Goal”), and
(ii) the Participant is employed by or in service with the Company on the
Vesting Date and has been continuously employed or in service since the Date of
Grant. Except as otherwise provided in this Agreement, both the performance
condition described in Section 1(a)(i) and the service condition described in
Section 1(a)(ii) must be met in order for any of the Objective Criteria Target
Units to vest pursuant to this Section 1(a).

(b)    Target Performance Goal: [    ]% of the Objective Criteria Target Units
subject to the Objective Criteria Award shall vest and be earned if (i)
[                    ] meets or exceeds [                    ] for the
Performance Period (the “Objective Criteria Target Performance Goal”), and
(ii) the Participant is employed by or in service with the Company on the
Vesting Date and has been continuously employed or in service since the Date of
Grant. Except as otherwise provided in this Agreement, both the performance
condition described in Section 1(b)(i) and the service condition described in
Section 1(b)(ii) must be met in order for any of the Objective Criteria Target
Units to vest pursuant to this Section 1(b).

(c)    Maximum Performance Goal: [    ]% of the Objective Criteria Target Units
subject to the Objective Criteria Award shall vest and be earned if (i)
[                    ] meets or exceeds [                    ] for the
Performance Period (the “Objective Criteria Maximum Performance Goal”), and
(ii) the Participant is employed by or in service with the Company on the
Vesting Date and has been continuously employed or in service since the Date of
Grant. Except as otherwise provided in this Agreement, both the performance
condition described in Section 1(c)(i) and the service condition described in
Section 1(c)(ii) must be met in order for any of the Objective Criteria Target
Units to vest pursuant to this Section 1(c).

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Objective Criteria Award shall not be deemed
payable, in whole or in part, until both of the following events have occurred:
(A) the completion of the Company’s audited financial statements for the fiscal
year ending [                    ], and (B) the Administrator’s written
certification regarding if and to the extent the applicable performance goals
have been met. The Company’s calculation of [                    ] for the
Performance Period shall be conclusive and binding absent fraud or manifest and
material error.

2.    Definitions: [Insert definition of performance criteria.]

3.    Determination of Number of Objective Criteria Target Units Earned;
Additional Terms: The total number of Objective Criteria Target Units that may
be eligible to be earned under the Objective Criteria Award is between [    ]%
and [    ]% of the number of Objective Criteria Target Units (as adjusted as
provided in the Agreement in the case of a Qualifying Termination) based on
attainment of [                    ] for the Performance Period. If
[                    ] for the Performance Period is below the Objective
Criteria Threshold Performance Goal, no Objective Criteria Target Units are
earned for the Performance Period; if [                    ] for the Performance
Period is at the Objective Criteria Threshold Performance Goal, [    ]% of the
Objective Criteria Target Units are earned for the Performance Period; if
[                ] for the Performance Period is at the Objective Criteria
Target Performance Goal, [    ]% of the Objective Criteria Target Units are
earned for the Performance Period; and if [                    ] for the
Performance Period is at the Objective Criteria Maximum Performance Goal,
[    ]% of the Objective Criteria Target Units are earned for the Performance
Period, subject in all cases, except in the case of a Qualifying Termination, to
the Participant’s continued employment from the Date of Grant until the Vesting
Date. As further clarification, the Objective Criteria Target Units deemed
earned for [                    ] results between (A) the Objective Criteria
Threshold Performance Goal and the Objective Criteria Target Performance Goal
and (B) the Objective Criteria Target Performance Goal and the Objective
Criteria Maximum Performance Goal will be calculated using linear interpolation.

 

A-2



--------------------------------------------------------------------------------

Schedule B

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 27, 2017)

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

Schedule B sets forth the qualitative performance targets (the “Qualitative
Criteria Targets”) for the qualitative criteria performance-based and
service-based Restricted Stock Unit Award (the “Qualitative Criteria Award”)
under the Regional Management Corp. 2015 Long-Term Incentive Plan (As Amended
and Restated Effective April 27, 2017), as it may be further amended and/or
restated (the “Plan”), evidenced by the Performance-Contingent Restricted Stock
Unit Award Agreement (the “Agreement”) to which it is attached. Capitalized
terms not expressly defined in this Schedule B but defined in the Plan or the
Agreement shall have the same definitions as in the Plan and/or the Agreement,
as applicable.

1.    Vesting Terms of Qualitative Criteria Target Units:

(a)    Except as otherwise provided in this Agreement, up to [    ]% of the
Qualitative Criteria Target Units subject to the Qualitative Criteria Award
shall vest and be earned (i) based on [                    ] (the “Qualitative
Criteria Performance Goal”) for the Performance Period, and (ii) the Participant
is employed by or in service with the Company on the Vesting Date and has been
continuously employed or in service since the Date of Grant. Except as otherwise
provided in this Agreement, both the performance condition described in
Section 1(a)(i) and the service condition described in Section 1(a)(ii) must be
met in order for any of the Qualitative Criteria Target Units to vest pursuant
to this Section 1.

(b)    Upon the attainment of the Qualitative Criteria Target Performance Goal,
which shall be determined by the Administrator, [    ]% of the total number of
Qualitative Criteria Target Units shall be earned for the Performance Period.

(c)    Notwithstanding the foregoing, the Qualitative Criteria Award shall not
be deemed payable, in whole or in part, until both of the following events have
occurred: (A) the completion of the Company’s audited financial statements for
the fiscal year ending [                    ], and (B) the Administrator’s
written certification regarding if and to the extent the applicable performance
goals have been met.

2.    Definitions: [Insert definition of performance criteria.]

3.    Determination of Number of Qualitative Criteria Target Units Earned;
Additional Terms: The total number of Qualitative Criteria Target Units that may
be eligible to be earned under the Qualitative Criteria Award is between [    ]%
and [    ]% of the number of Qualitative Criteria Target Units (as adjusted as
provided herein in the case of a Qualifying Termination) based on attainment of
the Qualitative Criteria Performance Goal for the Performance Period, subject in
all cases, except in the case of a Qualifying Termination, to the Participant’s
continued employment from the Date of Grant until the Vesting Date.

 

B-1